Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 April 2, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re:Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 WBI Absolute Return Balanced Fund (S000030922) WBI Absolute Return Dividend Growth Fund (S000030923) WBI Absolute Return Balanced Plus Fund (S000041003) WBI Absolute Return Dividend Income Fund (S000041004) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, WBI Absolute Return Balanced Fund, WBI Absolute Return Dividend Growth Fund, WBI Absolute Return Balanced Plus Fund and WBI Absolute Return Dividend Income Fund (the “Funds”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated March 30, 2015, and filed electronically as Post-Effective Amendment No. 648 to the Trust’s Registration Statement on FormN-1A on March 30, 2015. If you have any questions concerning the foregoing, please contact the undersigned at(414)765-6611. Sincerely, /s/Michelle M. Nelson Michelle M. Nelson, Esq. Secretary Advisors Series Trust Enclosures
